 JOINT COUNCIL OF TEAMSTERS NO. 38, ET AL., ETC.341APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the Labor Manage-mentRelations Act, we hereby notify our employees that:WE WILL bargain collectively,upon request,with Insurance Workers Interna-tionalUnion,AFL-CIO, asthe exclusive bargaining representative of allemployees at the Brandywine and Kirkwood district offices in the MetropolitanWilmington,Delaware,area, in the bargaining unit described below concerningwages,rates of pay,hours of employment,and other conditions of employmentand, if an understanding is reached,embody it in a signed agreement.Thebargaining unit is:All debit insurance agents, including all canvassing regular and officeaccount agents selling industrial life insurance and other forms of insurancesold by the Company,but excluding independent agents, retired agents,Metropolitan Insurance consultants,managers,assistant managers,cashiers,clerical employees,secretaries,professional employees,guards, watchmen,and supervisors as defined in the Act.WE WILL NOTrefuse to bargain collectively as aforesaid,nor will we, in anylike or related manner, interfere with,restrain,or coerce our employees in theexercise of their right to bargain collectively through said Union.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets,Philadelphia 7, Pennsylvania,Telephone No. Pennypacker 5-2612, if they have any question concerning thisnotice or compliance with its provisions.Joint Council of Teamsters No. 38, et al., Arden Farms Co., et al.andCalifornia Association of Employers.Case No. 20-CE-10.Mardi 11, 1963DECISION AND ORDEROn August 15, 1962, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the attached Inter-mediate Report.Thereafter, the Respondent Unions and the Re-spondent Employers' filed exceptions to the Intermediate Reportand supporting briefs.'The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The1The Respondent Unions and Respondent Employers are listed In the attached Schedules"A" and "B,"respectively2The Respondent Unions'request for oral argument is denied as the record,exceptions,and b; iefs adequately present the issues and positions of the parties.141 NLRB No. 14. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Unions and Re-spondent Employers, their officers, agents, representatives, successors,and assigns, shall:1.Cease and desist from :(a)Maintaining, giving effect to, or enforcing article 5, sections1, 2, 3, and 4; article 16, section 1; and article 34, sections 1 and 2,of their October 1961 contract, to the extent found unlawful herein.(b)Entering into, actively maintaining, giving effect to, or en-forcing any other contract or agreement, express or implied, wherebyany of the Respondent Employers cease or refrain or agree to ceaseor refrain from handling, using, selling, transporting, or otherwisedealing in any of the products of any other employer, or from doingbusiness with any other person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent Employers shall:(1)Post at their places of business, copies of the attached noticemarked "Appendix A." 3 Copies of said notice, to be furnished bythe Regional Director for the Twentieth Region, shall, after havingbeen duly signed by the authorized representative of the RespondentEmployers, be posted by said Respondents immediately upon receiptthereof and be maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices to its em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent Employers to insure that said notices are not altered,defaced, or covered by any other material.(b)Respondent Unions shall:(1)Post in conspicuous places at Respondent Unions' businessoffices, places of business, and meeting places, copies of the attachednotice marked "Appendix B." 4 Copies of said notice, to be furnishedby the Regional Director for the Twentieth Region, shall, after havingbeen duly signed by the authorized representative of the RespondentUnions, be posted by said Respondents immediately upon receipta In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."* See footnote3, supra. JOINT COUNCIL OF TEAMSTERS NO. 3 8, ET AL., ETC.343thereof and be maintained by them in conspicuous places, includingall places where notices to its members are customarily posted.Rea-sonable steps shall be taken by the Respondent Unions to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Respondent Employers and Respondent Unions shall notifythe Regional Director for the Twentieth Region, in writing, within10 days from the date of this Order, what steps they have taken tocomply herewith.MEMBER RODGERS, concurring :I agree with my colleagues that the contract clauses in issue hereare clearly violative of Section 8 (e) of the Act. I do not, however,adopt, as my colleagues have done, the rationale of the Trial Exam-iner insofar as that rationale rests on the majority decision inJackM. Lohman, d/b/a Lohman Sales Company,132 NLRB 901. Thelanguage used by Congress in Section 8 (e) is clear and unambiguous,and is not helped by any resort to theLohmancase or its rationale.MEMBER BROWN took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT enter into, actively maintain, give effect to, orenforce any contract or agreement, express or implied, with JointCouncil of Teamsters No. 38 or Teamsters Union, Locals Nos. 87,517, 386, 439, 150, 137, 684, and 381, or any other labor organiza-tion, whereby we cease or refrain or agree to cease or refrain fromhandling, using, selling, transporting, or otherwise dealing in anyof the products of any other employer or to cease doing businesswith any other person.WE WILL NOT maintain, give effect to, or enforce the contractentered into with Joint Council of Teamsters No. 38 and Team-sters Union, Locals Nos. 87, 517, 386, 439, 150, 137, 684, and 381on or about October 6, 1961 insofar as article 5, sections 1, 2, 3,and 4; article 16, section 1; and article 34, sections 1 and 2 violatesection 8 (e) of the Act.Arden Farms Co., Beatrice Food Co.; The BordenCompany;CarnationCompany;ChallengeCream & Butter Association ; Cloverleaf Farms ;Crystal Cream &, Butter Company; Inderkum'sDairy ; Knudsen Creamery Co.; McColl's Dairy 344DECISIONSOF NATIONAL LABOR RELATIONS BOARDProducts Co.; Milk Producers Association ofCentral California; Nielsens Creamery; Pro-ducersDairy Delivery Inc.; Quality Dairy;SunshineFarms; Foremost Dairies; FosterFarms Jersey Dairy; Bite's Dairy Farm; IdealDairy; Velvet Ice Cream Company; VitafreezeCorporation; Waynes Dairy ; Woodbury Dairy ;Zephyr Farms; Milk and Ice Cream EmployersAssociation,Respondent Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 830 Market Street,San Francisco,California,Telephone No.Yukon 6-3500, Extension 3191, if they have any question concerningthis notice or compliance with its provisions.APPENDIX BNOTICE TO ALL OUR MEMBERSPursuant to a Decision and Order of the NationalLaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT enter into,activelymaintain,give effect to, orenforce any contract or agreement,express or implied, withArden Farms Co., Beatrice Foods Co., The Borden Company,Carnation Company, Challenge Cream&Butter Association,Cloverleaf Farms, Crystal Cream & Butter Company, Inderkum'sDairy, Knudsen Creamery Co., McColl's Dairy Products, MilkProducers Association of Central California, Nielsens Creamery,Producers Dairy Delivery Inc., Quality Dairy, Sunshine Farms,Foremost Dairies, Foster Farms Jersey Dairy, Hite's Dairy Farm,Ideal Dairy, Velvet Ice Cream Company, Vitafreeze Corporation,Wayne's Dairy, Woodbury Dairy, Zephyr Farms, Milk and IceCream Employers Association, or any other member of Milk andIce Cream Producers Association,or any other employer, where-by such Employerceases or refrains or agrees to cease or refrainfrom handling,using, selling,transporting,or otherwise dealingin any of the products of any other employer, or to cease doingbusinesswith any otherperson.WE WILL NOT maintain, give effect to, or enforce the contractentered into by the above-named Employers and undersigned JOINT COUNCIL OF TEAMSTERS NO. 38, ET AL., ETC.345Onions on or about October 6, 1961, insofar as article 5, sections1, 2, 3, 4; article 16, section 1; and article 34, sections 1 and 2,violate Section 8(e) of the Act.Joint Council of Teamsters No. 38 ; Teamsters Union,Local No. 87; Teamsters Union, Local No. 517;Teamsters Union, Local No. 386; TeamstersUnion, Local No. 439; Teamsters Union, LocalNo. 150; Teamsters Union, Local No. 137;TeamstersUnion, LocalNo. 684; TeamstersUNION, LOCAL No. 381,Labor Organisations.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street, San Francisco, California, Telephone No.Yukon 6-3500, Extension 3191, if they have any question concerningthis notice or compliance with its provisions.SCHEDULE AJoint Council of Teamsters No. 38831 H StreetSacramento,CaliforniaTeamstersUnion, Local No. 873724Pierce RoadBakersfield,CalifroniaTeamstersUnion, Local No. 5172135 Fresno StreetFresno, CaliforniaTeamstersUnion, Local No. 386911-13th StreetModesto, CaliforniaTeamsters Union,Local No. 4392626NorthCalifornia StreetStockton,CaliforniaTeamsters Union,Local N o. 1502525 Stockton Blvd.Sacramento,CaliforniaTeamsters Union, Local No. 1371010 Eye StreetMarysville,CaliforniaTeamsters Union, Local No. 6842806 BroadwayEureka, CaliforniaTeamstersUnion, Local No. 381115 West Bunny StreetSanta Maria, CaliforniaSCHEDULE BArden Farms Co.:1900 West Slauson Avenue, Los Angeles 47, Calif.3101 State Road, Bakersfield, Calif.60 "L" Street, Fresno, Calif.3351 FruitridgeRoad, Sacramento,Calif.825 South Center, Stockton, Calif.Beatrice Foods Co.:Meadow Gold :1950 Broadway, Fresno, Calif. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeacock Dairies :130 East 18th Street, Bakersfield, Calif.1123 High Street, Delano, Calif.The Borden Company :Western Division :1820 Tuolumme, Fresno, Calif.121 East 21st Street, Bakersfield, Calif.821 Cherry Street, Chico, Calif.1732 Second Street, Eureka, Calif.12th and Yuba, Marysville, Calif.859 16th Street, Merced, Calif.415 Kansas Avenue, Modesto, Calif.702 Atlantic, Roseville, Calif.1301 "S" Street, Sacramento, Calif.847 South Pilgrim, Stockton, Calif.801 East Main Street, Visalia, Calif.Carnation Company :Northern California Division :14th and Poplar Street, Oakland, Calif.644 Olive Street, Fresno, Calif.621 14th Street, Marysville, Calif.227 Maze Blvd., Modesto, Calif.2968 Del Paso Blvd., Sacramento, Calif.540 North Aurora, Stockton, Calif.Southern California Division :Carnation Co., Carnation Building, Los Angeles, Calif.201 Mission Avenue, Bakersfield, Calif.1413 West Keener Street, Visalia, Calif.Challenge Cream & Butter Association :929 East Second Street, Los Angeles, Calif.223 East 21st Street, Bakersfield, Calif.2818 Hamilton Avenue, Fresno, Calif.4647 East Fremont Street, Stockton, Calif.2712 Marconi Avenue, Sacramento, Calif.Fernbridge, Calif.Cloverleaf Farms:404 West Fremont Street, Stockton, Calif.Crystal Cream & Butter Company:1013 "D" Street, Sacramento, Calif.401 Summer Street, Yuba City, Calif.Route #3, Box 309, Chico, Calif.Inderkum's Dairv :Route3, Box 1218, Sacramento, Calif.Knudsen Creamery Co.:5201 Norris Road, Bakersfield, Calif.McColl's Dairy Products Co.:2500 Angelo Avenue, Redding, Calif.Fifth Avenue and Marvsville Truck Route, Oroville, Calif.highway 99 E. North, Chico, Calif. JOINT COUNCIL OFTEAMSTERSNO. 38, ET AL., ETC.347Milk Producers Association of Central California:17th and "E" Street, Modesto, Calif.540 South Pilgrim Street, Stockton, Calif.Nielsens Creamery :147 South "Al" Street, Tulare, Calif.Producers Dairy Delivery Inc.144 Belmont Avenue, Fresno, Calif.Quality Dairy :738 West Fifth Street, Chico, Calif.Sunshine Farms :753 16th Street, Merced, Calif.Foremost Dairies:Golden State Company, Ltd.:425 Battery Street, San Francisco, Calif.1600 "0" Street, Bakersfield, Calif.175 Redwood Highway, Fortuna, Calif.450 Belmont Avenue, Fresno, Calif.18th and "1V" Streets, Merced, Calif.435 Maze Blvd., Modesto, Calif.1156 Continental Avenue, Redding, Calif.21419th Street, Sacramento, Calif.640 North Union Street, Stockton, Calif.310 Bridge Street, Yuba, City, Calif.Foster Farms Jersey Dairy :1707 McHenry Avenue, Modesto, Calif.Hite'sDairy Farm :3400 Fruitridge road, Sacramento, Calif.Ideal Dairy:555 South Elm Street, Fresno, Calif.Velvet Ice Cream Company :708 "L" Street, Modesto, Calif.Vita freeze Corporation:1210 66th Street, Sacramento, Calif.Wayne's Dairy :4050 Chester Street, Box 871, Bakersfield, Calif.Woodbury Dairy :2928 East Tulare Street, Fresno, Calif.Zephyr Farms:2888 Church Street, Fresno, Calif.Milk and Ice Crean. Employers Association:425 Battery Street, San Francisco, Calif.INTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENTOF THE CASEThis matter came on for hearing before Trial Examiner Wallace E Royster inSan Francisco, California,on June 20,1962The complaint i of the General Counsel1Issued May 11, 1962,upon charges filed January 3 and March 14, 1962 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Board alleges that the Respondent Unions, named inSchedule A, and the Respondent Employers,named in Schedule B, have by enteringinto a collective-bargaining agreement violated Section 8(e) of the National LaborRelations Act, as amended,herein called the Act.Briefs from all counsel have been received and considered.Upon the basis of theentire record in the case,I make the following:FINDINGS OF FACT1.COMMERCEMilk and Ice Cream Employers Association,herein called Respondent Association,bargains collectively on behalf of Respondent Employers with the RespondentUnions.During the past year the Respondent Employers received supplies andmaterials from sources outside the State of California valued at more than$50,000and have sold and shipped products to points outside the State of California to a valuein excess of $50,000.The Respondent Employers are engaged in manufacturing,processing, or distribution of dairy products throughout the State of California.If.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Unions are labor organizationswithinthemeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn September 1961, less than 6 months before the filing of a charge in thisproceeding,the Respondent Employers and the Respondent Unions entered into acllective-bargaining agreement which has ever since been effective, providing,in part,as follows:ARTICLE 5-DISTRIBUTION OF PRODUCTSSECTION 1. The Employer agrees to refrain from doing business with anyperson engaged in the distribution of fluid milk or ice cream products whohas not executed this agreement.SEC 2. [In order to preserve the work and job opportunities of Route Driversand Relief Route Drivers covered by this agreement, the Employer agrees thathe will not transfer a single route to a single truck, independent contractor dis-tributor or a single truck owner operator employee without the prior consentof the Union.]The Employer further agrees that no route or portion thereofwill be transferred without the prior consent of the Union unless after suchtransfer, the work or services transferred will be performed by an employeeof an employer who is, or prior to such transfer agrees to become,a signatoryto this agreement.SEC. 3. New or additional distribution of fluid milk or ice cream productsshall not be performed by an independent contractor or owner operator em-ployeewithout the prior consent of the Union,unless said distribution isperformed:(a) by an employee of an employer who is signatory to this agreement: or(b) by an independent contractor distributor who purchases at least twohundred (200) units for distribution per delivery day per route from a sourcewhichis not signatory to this agreement; or(c) by an independent contractor distributor or owner operator employeewho purchases products for distribution from another employer who is signatoryto this agreement.SEC. 4. Hauling from processing plant to depot, federal government installa-tion, or another processing plant, when not performed by employees under thisagreement, shall be performed only by individuals or firms operating under acollective bargaining agreement with a Local Union affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica.ARTICLE 16-UNIFORMSSECTION 1. [If an Employer desires his employees to wear a uniform, theEmployer shall launder said uniform.]All such uniforms shall be launderedby an establishment employing AFL-CIO help [and shall be furnished undereither of the following alternatives: ]ARTICLE 34-PROTECTION OF RIGHTSSECTION 1.It shall not be a violation of this agreement and it shall not because for discharge or disciplinary action for any employee to refuse to handle .JOINT COUNCIL OF TEAMSTERS NO. 38, ET AL., ETC.349She products of or serve any individual, firm or corporation while such in-dividual, firm or corporation is under lockout or is under a strike recognized bya Labor Council of Teamsters No. 38, by Local Union No. 381 or by JointCouncil of Teamsters No. 38.SEC. 2. The Employer shall not order any employee to serve such individuals,firms or corporations or handle their products.The bracketedmaterial inthe articles set forth aboveisnotalleged to violate theAct.Counsel for the General Counsel argues that "all of the clauses here involved .. .are illegal anddisclose a well improvised plan to effect a boycottof non-union andunfair materials,plants and employers."The Respondent Unions urge that in respect to article5, at least,the contractpurports to do no more than protect the job opportunities, wages, and workingconditions of employees in the bargaining unit; that in any event sections 1, 2, and3 are clearly prospective in application, not requiring any of the Employersto ceasedoing businesswith anyone.All Respondents point to the Board's recent decision 2requiring an employer to bargain with the representative of his employees beforesubcontracting work affecting employees in the bargaining unit.This bargainingrequirement, it is contended,assumespossibility of reaching agreement.Followingthis obviously logical deduction, any agreement will affect the ability of employersto subcontract.Presumablyit isnot unlawful for the parties to agree that subcon-tracting will be prohibited. If this be so, then what is the objection to a contractpermitting subcontracting upon conditions mutually agreeable? I suppose that theanswerto this contention is that the conditions spelled out in any such contract mustbe of a character not forbidden by the Act.A readyexample isprovided by thecircumstance that an employer and a union may freely contract that all employeesbe hired through a hiring hall operated by theunion.But a condition of employ-ment may not be union membership. So here, it appears to me, the Employers andthe Unions may lawfully contract that all operations of the Employers be performedby those employees in the bargaining unit, or that no more than a specified percent-age of the Employers' distribution be done by independent contractors or distributors,but Board decisions 3 teach that Section 8(e) forbids an agreement to subcontractwork, even of a character performed by employees in the bargaining unit, only tothose employers who employ members of the Unions or who otherwise meet theUnions' approval.It is to be noted that sections 1, 2, and 3 of article 4 are cast expressly or impliedlyin terms so as to obligate the signatory Employers torefrainfromdoing businesswith certain other employers or persons. Section 8(e) proscribes agreements con-templating a cessation of or an abstention from "handling,using, selling, transport-ing or otherwise dealing in any of the products of any other employer" and flatlyinterdicts an agreement "to cease doing business with any other person."All ofthe Employer Respondents manufacture, distribute, or process dairy products andthe only tangible "product" to which the contract has application is that of theEmployer Respondents and not those "of any other employer." From this circum-stance, itis argued that the Employer Respondents have not agreed in the contractin question "to cease or refrain from handling, using,selling,transporting or other-wise dealing in any of the products of any other employer." It is further contendedthat if Congress had intended to forbid agreements torefrainfrom doing businesswith any other person it knew how to phrase such a prohibition and designedlydid not do so. I think that the two-pronged defense lacks merit and will firstconsider the usefulness of "refrain"in Section8(e).It has not been suggested thatthe word should be given any differentmeaningthan that attaching to it in everydayusage and I am not aware in any event that it has any esoteric overtones. Simplyenough, the Respondents have agreed that the Employers will not do business withpersons who have not signed the agreement which they have reached or withthose who do not agree to sign it or with others not approved by the Unions. Trueenough the agreement is prospective but chiefly in the sense that no sanctions aresuggested for whatever conduct the parties have engaged in prior to its signing.Thus the Employers have agreed that they will not in the future enter into arrange-2tCountrut Manufacturing Company, Inc, et al,136 NLRB 10228District No 9, International Association of Machinists, AFL-CIO (Greater St LouisAutomotive Trimmers etc.),134 NLRB 1354;Automotive, Petroleum and Allied IndustriesEmployees Union,Local 618,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America(Greater St. Louis Automotive Trimmers etc ),134NLRB 1363. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDments with other persons for the distribution of milk that the contract forbids.Butif "refrain" is to have its ordinary meaning, they must alsoceasewhatever businessthey are now doing with such other persons.There is evidence that some of theEmployer Respondents have arrangements with persons not signatories to theagreement for the distribution of milk. It appears to be true that no effort has beenmade by the Respondent Unions to force the Employers to refrain from doingbusiness with such persons.Whatever the reasons for the Unions' forbearance inrespect to such practices, it cannot be explained by lack of contract right.TheEmployers have agreed to refrain from doing business in such a fashion and inorder to honor that commitment they would of necessity have to cease doing so.The argument that the contract does not require the Employers to refrain handling,using, etc , "any of the products of any other employer" certainly is not frivolous butI consider that unless the Board is persuaded that it decidedLohman Sales 4incor-rectly, it must fail.Although in the case last mentioned the Board was dealing withanother section of the Act, 8(b)(4)(B), it had occasion to consider the meaning ofa comparable phrase, "products of any other producer."The Board concludedthat "product" should not be so narrowly limited in meaning as to describe onlythat which might be "seen, touched, or smelled" but rather should be interpretedto encompass "thought, labor, or business enterprise "Following the rationale ofthis decision, it becomes clear that the labor of soliciting customers, delivering milk,and collecting accounts constitutes a product.Article 5 of the contract between theRespondents forbids the Employers to arrange for the use of such "products" pro-vided by employers or persons not signatory to the contract or otherwise unacceptableto the Unions.Article 16, in relation to laundering uniforms, is obviously a restraint upon theRespondent Employers requiring them to patronize only such laundries as employAFL-CIO help Sections 1 and 2 of article 34 are implementations of the designto restrict distribution of milk in the geographic areas where the contract is effectiveunless the distribution is accomplished under conditions permitted by the contract 5I find that the allegations of the complaint are fully sustained that the cited articlesof the contract between the Respondent Employers and the Respondent Unionsconstitute an agreement on the part of the Respondent Employers to do businessonly with those persons who are signatories to that agreement or who agree tobecome bound by it or who otherwise are approved by the Respondent Unions. Ifind that the contract in these respects is within the proscription of Section 8(e) oftheAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they be ordered to cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent Unions named in the Schedule A are labor organizations withinthe meaning of Section 2(5) of the Act2The Respondent Association and the Respondent Employers named in Sched-ule B are engaged in commerce within the meaning of Section 2(6) and (7) of theAct3.By entering into a contract between Respondent Unions and Respondent Em-ployers whereby Employers are obliged to cease or refrain from using or otherwisedealing in products of other employers and to refrain from doing business with4International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Milk Drivers and Dairy Employees, Local537(Jack Al. Lohman, d/b/a LohmanSales Company),132 NLRB 901.5 Dan McKinneyCo., 137 NLRB 049. FLORIDA AGRICULTURAL SUPPLY COMPANY. ETC.351other persons, Respondent Unions, Respondent Association, and Respondent Em-ployers and each of them have engaged in. and are engaging in, unfair labor prac-tices within the meaning of Section 8(e) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Florida Agricultural Supply Company, a division of PlymouthCordage CompanyandUnited TransportServiceEmployees,AFL-CIO,Local 3000.Case No. 12-CA-462.March 11, 1963DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by Local 3000, UnitedTransport Service Employees, AFL-CIO, herein called the Union,the General Counsel of the National Labor Relations Board by theRegional Director for the Twelfth Region issued a complaint datedOctober 19, 1962, against Florida Agricultural Supply Company, adivision of Plymouth Cordage Company, herein called Respondent,alleging that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within - the meaning of Section8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended.Copies of the charge, complaint, andnotice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaint alleges,in substance, that on August 17, 1962, the Regional Director for theTwelfth Region issued a certification in Case No. 12-RC-14551desig-nating the Union as the exclusive collective-bargaining representativeof a unit of employees at the Respondent's insecticides plant in Jack-sonville, Florida; that on August 23, 1962, and at various times thereafter, the Union has requested Respondent to bargain collectively withrespect to rates of pay, wages, hours of employment, and other termsand conditions of employment, as the exclusive collective-bargainingrepresentative of the employees in the certified unit; and that onSeptember 21, 1962, and all times thereafter, Respondent unlawfullyrefused to bargain collectively with the Union as the collective-bargaining representative of all employees in the aforesaid unit.Thereafter, Respondent filed an answer denying material allegationsof the complaint, and also denying that it unlawfully refused tobargain.On October 26, 1962, all parties to this proceeding entered into astipulation and jointly requested the transfer of this proceedingdirectly to the Board for findings of fact, conclusions of law, and is-iSot published in NLRB volumes.141 NLRB No. 22.